BardeeN, J.
The appellant seeks to attack the eighth and tenth findings of fact. Both of these findings contain several propositions of fact which are either undisputed or are clearly supported by the evidence. The exceptions, being general, are not sufficient to raise any question except whether the findings support the judgment. Warner v. Cuckow, 90 Wis. 291; Bailey v. Costello, 94 Wis. 87. What has been said is based upon the supposition that the tenth finding was in fact excepted to. The record shows two exceptions to the ninth finding and none to the tenth. It is argued that this was a clear mistake, and that we ought to' consider one of such exceptions directed against the tenth. This we cannot do, except by going contrary to the record made. But, were we to do so, it would avail nothing, for the reason before suggested. Neither are we able to bring the case within the rule laid down in Reinke v. Wright, 93 Wis. 368. The findings support the judgment, and it must be affirmed.
By the Court.— Judgment affirmed.